Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-7 and 10-17 are rejected under 35 U.S.C. 103 as being unpatentable over Troutman et al (20110229700) in view of Seong et al (KR101392328B1, English translation).
Troutman teaches printing ink and coating compositions containing derivatives of starch. 
Troutman, abstract, teaches a printing ink or coating composition contains optionally colorant and one or more derivatives of starches or modified starches.
Troutman, paragraph 37 of the PGPUB, teaches a printing ink or coating composition containing a hydrolyzed starch and/or starch derivative that has been chemically modified, but with a DE in the range of about 5 to about 50 prior to modification.
Troutman, paragraph 41 of the PGPUB, teaches the inks can optionally contain one or more colorants, alone or in combination.

Troutman, claim 10, teaches the starch ester comprises ester units of one or more aliphatic, unsaturated hydrocarbon, or aromatic moieties with 1 to 18 carbon atoms, and in which the starch ester degree of substitution is about 1.5 to about 3.0.
Although Troutman teaches a DE in the range of about 5 to about 50 prior to modification, Troutman does not define the range of about 5. 
Seong, abstract, teaches an ink composition which includes a coloring agent, a binder, and a solvent, wherein the binder is an emulsion including starch-based polymer particles with a core-shell structure or dispersoid thereof. 
Seong, paragraph 17 of the English translation, teaches the starch hydrolyzate used for forming the starch-based copolymer constituting the core is obtained by treating starch with an enzyme, acid, heat or the like and decomposing it into a state capable of liquefying into water. The starch hydrolyzate preferably has a dextrose equivalent (DE) value of 1 to 50. 
When the dextrose equivalent (DE) value of the starch hydrolyzate is less than 1, the viscosity is too high to smoothly coat the surface of the starch hydrolyzate. Therefore, there is a fear that the thickness and surface of the coating film become uneven. On the other hand, there is a fear that the adhesion of the coating film to a substrate such as glass or metal is reduced. 

As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 

Regarding claim 2, Troutman, paragraph 28 of the PGPUB, teaches chemically modified starches include starch materials of a wide range of molecular weight and DE, but are defined in this work as any starch that has been modified by chemical reaction (for example, etherification/esterification of hydroxyl group on the starch backbone) such as starch acetate esterified with acetic anhydride.

Regarding claim 4, Troutman, paragraph 37 of the PGPUB, teaches a preferred embodiment of the current invention, as exemplified in Examples 1-8, is a printing ink or coating composition containing a hydrolyzed starch and/or starch derivative where the number average molecular weight is less than about 100,000. 


The starch derivative as taught by the references is the same derivative as claimed in claim 1 and therefore it would be expected that the starch derivative as taught by the references would have a viscosity between 10-200 mPas (35 weight% in EtOAc at 25oC). 

Regarding claims 6-7, Troutman, paragraph 34 of the PGPUB, teaches native starches often exhibit retrogradation, unless they are genetic “waxy hybrids that are amylose-free (100% amylopectin).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use a waxy (amylose free) starch to inhibit retrogradation. 

Regarding claim 10, Troutman, paragraph 41 of the PGPUB, teaches the amount of colorant used is generally about 2 to 20 wt. %.

Regarding claim 11, Troutman, paragraph 41 of the PGPUB, teaches suitable colorants for use in the present invention include, but are not limited to dyes, organic or inorganic pigments. The dyes include but are not limited to azo dyes, anthraquinone dyes, xanthene dyes, azine dyes, combinations thereof and the like. Organic pigments may be one pigment or a combination of pigments, such as for instance Pigment Yellow Numbers 12, 13, 14, 17, 74, 83; Pigment Red Numbers 2, 22, 23, 48:1, 48:2, 52, 53, 

Regarding claim 12, Troutman, paragraph 31 of the PGPUB, teaches the compositions can be oil-based, solvent-based, aqueous, or solventless. Solvents typically employed for ink and coating formulations include but are not limited to water, acetates, alcohols, ketones, glycol ethers, esters, aliphatic and aromatic hydrocarbons or other petroleum distillates, or blends thereof.

Regarding claim 13, Troutman, claim 23, teaches a method of printing comprising applying a composition onto a substrate by use of a printing process to form a printed substrate.
Troutman, claim 24, teaches the printing process is a member of the group consisting of flexography, screen printing, gravure printing, and lithography.

Regarding claim 14, Troutman, claim 25, teaches the substrate is a member of the group consisting of coated or uncoated paper, board, towel, or tissue substrate.

Regarding claim 15, Troutman, paragraph 31 of the PGPUB, teaches the inks or coatings are useful for printing on a variety of substrates, including but not limited to, 

Regarding claim 16, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains that the DE of the chemically modified starch derivative as taught by Troutman can have a dextrose equivalent (DE) value of 1 to 50 as taught by Seong to obtain an even thickness and surface of the coating film become uneven while properly adhering the coating film to a substrate such as glass or metal is reduced. 

Regarding claim 17, How the acylated starch derivative is made, particularly the process steps of a, b and c of claim 17 are process limitations not positively claimed as part of the process but as process steps of the claimed product-by-process material.  The claimed product the acylated starch is the same product cited to in the prior art Troutman and Seong.
In the event any differences can be shown for the product of the product-by- process claims 1, as opposed to the product taught by the reference, such differences would have been obvious to one of ordinary skill in the art as a routine modification of the product in the absence of a showing of unexpected results; see also In re Thorpe, 227 USPQ 964 (CAFC 1985).
.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Troutman et al (20110229700) in view of Seong et al (KR101392328B1, English translation) as applied to claim 1 and further in view of Dunn et al (1999). 
Although Troutman, paragraph 34 of the PGPUB, teaches native starches often exhibit retrogradation, unless they are genetic “waxy hybrids that are amylose-free (100% amylopectin), Troutman does not teach a branching ratio. 
Dunn, summary, teaches the branching (a-1,4)/(a-1,6) ratio of  starch from a number of sources can be quickly and accurately determined by proton nuclear magnetic resonance (Nh4R).
Dunn, results, teaches waxy maize gave a ratio of 19.0.
Dunn, Table 1, teaches waxy maize having a ratio of 19 and 0% amylose. 
. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Troutman et al (20110229700) in view of Seong et al (KR101392328B1, English translation) as applied to claim 7 and further in view of Erho et al (WO2010055210) and Andersen et al (6231970). 
Although the references teach a starch derivative, the references do not teach a glass transition temperature of the starch derivative. 
Erho, page 2, teaches including thermoplastic carbohydrate polymer or a derivative thereof as pigment in printing ink. The pigment is a thermoplastic carbohydrate polymer having a glass transition point of less than 210oC. Most advantageously, the pigment is starch or starch derivative.
Erho, page 5, teaches the polymer pigment typically has a moderately high to high glass transition point, e.g. up to about 210oC, in particular 200oC or less, preferably from about at least 30 or 60 up to 170oC. 
Erho, page 11, teaches to achieve the shaping action, the surface needs to be soft, which can be obtained by increasing the temperature of the layer to about or above the glass transition point of the polymer.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have a moderately high to high glass transition temperature of at least 30oC to 210oC as taught by Erho and Anderson of the starch derivative as taught by the references above as the starch derivative will exhibit greater dimensional stability and have increased modulus of elasticity below the glass, transition temperature.

Response to Arguments
Applicant's arguments filed 2/23/21 have been fully considered but they are not persuasive. 
Applicant respectfully submits that Troutman and Seong are not combinable and a person of ordinary skill in the art would not have modified Troutman in view Seong. 
Examiner respectfully traverses. 

As stated above, As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
Further, Seong teaches when the dextrose equivalent (DE) value of the starch hydrolyzate is less than 1, the viscosity is too high to smoothly coat the surface of the starch hydrolyzate. Therefore, there is a fear that the thickness and surface of the coating film become uneven. On the other hand, there is a fear that the adhesion of the coating film to a substrate such as glass or metal is reduced.
Seong demonstrates that the DE value of the starch hydrolysate effects the final properties of the starch hydrolysate.
Properties such as an even surface and thickness are beneficial final properties. 
Therefore, it would be obvious that the DE of the chemically modified starch derivative as taught by Troutman can have a dextrose equivalent (DE) value of 1 to 50 as taught by Seong to obtain beneficial final properties such as an even surface and thickness of the coating as taught by Troutman. 
Further, applicant argues With regard to such product, it has been shown in the application that the starches provide a “better particle size distribution, translating to improved wetting and deflocculation properties, …which in turn results in an increase in color strength as the dilution of the inks increases.” Specification, [0044], accordingly, it has been shown that these starches provide unexpected benefits.

Therefore, the data is not commensurate in scope with the scope of the claims. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US20070213412, paragraph 20 of the PGPUB, teaches the hydrolyzed starches, particularly for starch ester or mixture of starch esters, have Dextrose Equivalent (DE) values of from about 20 to about 80

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE J COHEN whose telephone number is (571)270-5836.  The examiner can normally be reached on 10am- 6pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571) 270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEFANIE J COHEN/Examiner, Art Unit 1732                                                                                                                                                                                                        3/8/2021